STATE OF MICHIGAN

                            COURT OF APPEALS



FATIMA LABRETTA WALLACE,                                             UNPUBLISHED
                                                                     August 16, 2016
               Plaintiff-Appellant,

v                                                                    No. 326881
                                                                     Oakland Circuit Court
RASHEED ABDUL WALLACE,                                               LC No. 2014-822320-DC

               Defendant-Appellee.


Before: MURPHY, P.J., and STEPHENS and BOONSTRA, JJ.

PER CURIAM.

        In this divorce action, plaintiff appeals the trial court’s order granting partial summary
disposition in favor of defendant pursuant to MCR 2.116(C)(6) with respect to the issues of
spousal support and division of the marital estate. We vacate the trial court’s ruling and remand
for resolution of plaintiff’s entire action.

         The trial court determined that it had jurisdiction and the authority to adjudicate child
custody, parenting time, and child support matters arising out of the parties’ marriage and
plaintiff’s complaint for divorce. However, the trial court deferred to a district court in North
Carolina, where defendant had filed a divorce action three weeks prior to plaintiff’s Michigan
filing, in regard to the resolution of issues concerning spousal support and the distribution of
marital property. The trial court, citing the Full Faith and Credit Clause, US Const, art IV, § 1,
granted partial summary disposition in favor of defendant with respect to spousal support and
property division under MCR 2.116(C)(6), which provides for summary disposition when
“[a]nother action has been initiated between the same parties involving the same claim.”
Plaintiff filed the instant appeal, and while the appeal was pending, the North Carolina court
granted our plaintiff’s motion to dismiss the pending North Carolina action, concluding that it
lacked personal jurisdiction over plaintiff.

         Given the dismissal of the North Carolina case, defendant now indicates that he wishes to
stipulate to reversal of the trial court’s order granting partial summary disposition, conceding that
plaintiff’s action on all issues should be heard by the trial court. Plaintiff rejects the proffered
stipulation, arguing that a court order cannot be reversed on the basis of an agreement by
litigating parties, and plaintiff demands that we substantively determine whether the trial court
erred in its ruling. We take neither of the paths proposed by the parties. Rather, we vacate the


                                                -1-
trial court’s ruling on the simple premise that the factual predicate of the court’s ruling, i.e., that
another action is pending between the same parties relative to the same claims, no longer holds
true. There is now no basis to summarily dismiss the claims pertaining to spousal support and
property division under MCR 2.116(C)(6). We see no reason whatsoever to engage in the
academic exercise of determining, had the North Carolina action remained pending, whether the
trial court erred in its summary disposition ruling.

        Next, plaintiff contends that the case should be remanded to another judge. She concedes
that there is no viable ground for formal disqualification of the trial judge, and instead argues
that another judge should be assigned to the case under the framework set forth in People v
Evans, 156 Mich. App. 68, 72; 401 NW2d 312 (1986), which adopted language from United
States v Sears, Roebuck & Co, Inc, 785 F2d 777 (CA 9, 1986). The Evans panel, quoting Sears,
Roebuck & Co, 785 F2d at 780, enunciated the following three-part test with respect to whether a
case should be reassigned to a different judge on remand:

               “(1) whether the original judge would reasonably be expected upon
       remand to have substantial difficulty in putting out of his or her mind previously-
       expressed views or findings determined to be erroneous or based on evidence that
       must be rejected, (2) whether reassignment is advisable to preserve the
       appearance of justice, and (3) whether reassignment would entail waste and
       duplication out of proportion to any gain in preserving the appearance of
       fairness.” [Evans, 156 Mich. App. at 72; see also Bayati v Bayati, 264 Mich. App.
595, 602-603; 691 NW2d 812 (2004).]

         While plaintiff proceeds to list a series of occurrences and decisions in the lower court
and forcefully couches them within the Evans framework and the three-part test, regardless
whether they actually fit, it is evident that the true nature of plaintiff’s argument is a disguised
claim in favor of disqualification on the basis of bias on the part of the trial judge. Plaintiff,
however, did not preserve such a claim below as required by MCR 2.003(D). See Welch v Dist
Court, 215 Mich. App. 253, 258; 545 NW2d 15.1 In the context of the three-part test, we hardly
deem it likely that the trial judge will have substantial difficulty in putting out of her mind her
summary disposition ruling now that we have vacated that ruling. Indeed, we suspect that the
trial judge will be in full agreement with our holding, given the dismissal of the North Carolina
proceedings, and will be happy to move forward. Under these circumstances, there is no need to
order reassignment to preserve the appearance of justice, and any reassignment would entail
waste and duplication. Finally, even on substantive examination of the events below cited by
plaintiff in support of her argument for reassignment, they are either mischaracterized by
plaintiff and/or simply do not merit reassignment.




1
  We also note that plaintiff failed to properly present this issue in general because she did not
include it in her “statement of questions involved” as required by MCR 7.212(C)(5). Liggett
Restaurant Group, Inc v City of Pontiac, 260 Mich. App. 127, 139; 676 NW2d 633 (2003).



                                                 -2-
        Vacated and remanded for full resolution of plaintiff’s complaint on all issues. We do
not retain jurisdiction. We decline to award taxable costs under MCR 7.219.



                                                         /s/ William B. Murphy
                                                         /s/ Cynthia Diane Stephens
                                                         /s/ Mark T. Boonstra




                                             -3-